      Case 2:18-cv-01263-DGC Document 57 Filed 07/23/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9
10   BoxNic Anstalt,                                  No. CV-18-1263-PHX-DGC
11                  Plaintiff/Counterdefendant,
                                                      ORDER
12   v.
13   Gallerie degli Uffizi,
14                  Defendant/Counterclaimant.
15
16
17          Defendant Gallerie degli Uffizi has filed a motion for the entry of a separate
18   judgment on the award of attorneys’ fees and costs it obtained. Doc. 56. No response has
19   been filed. The Court will grant the motion.
20          A.     Background.
21          This action involves a dispute over the “uffizi.com” domain name and Plaintiff’s
22   use of “UFFIZI” trademarks on a website to which the uffizi.com domain name directs
23   viewers. Doc. 1. Plaintiff sought a declaratory judgment that its registration and use of
24   the uffizi.com domain name does not constitute trademark infringement or unfair
25   competition, and that Plaintiff is the rightful registrant of the uffizi.com domain name. Id.
26   at 1-2, 6-10. Defendant counterclaimed, alleging cybersquatting, trademark infringement
27   and dilution, and unfair competition under the Lanham Act, 15 U.S.C. § 1125. Doc. 19
28   at 17-21.
      Case 2:18-cv-01263-DGC Document 57 Filed 07/23/20 Page 2 of 3



 1          Plaintiff failed to comply with its discovery obligations and refused to participate in
 2   this litigation. See Docs. 41, 43. The Court accordingly dismissed Plaintiff’s claims and
 3   entered default judgment against Plaintiff on Defendant’s counterclaims. Docs. 44, 49.
 4          Defendant moved for an award of attorneys’ fees and costs. Doc. 51. The Court
 5   granted the motion in part and awarded Defendant a total of $119,460.50. Doc. 53.1
 6   Defendant now moves, pursuant to Federal Rules of Civil Procedure 54(b) and 58(a), for
 7   the entry of a separate judgment on the fee and cost award to facilitate appropriate
 8   collection efforts against Plaintiff in Lichtenstein and Italy. Doc. 56.
 9          B.     Discussion.
10          Rule 54(b) provides that “[w]hen an action presents more than one claim for
11   relief . . . the court may direct entry of a final judgment as to one or more, but fewer than
12   all, claims.” While Rule 58(a) states that “a separate document is not required for an order
13   disposing of a separate motion . . . for attorneys’ fees under Rule 54[,]” district courts in
14   this Circuit have routinely entered separate judgments for fee awards. See, e.g., Rodriguez
15   v. ACCC Ins. Co., No. CV-16-00998-PHX-ROS, 2019 WL 9270456, at *1 (D. Ariz.
16   May 10, 2019) (citing Yufa v. TSI Inc., No. 09-CV-01315-KAW, 2016 WL 8929244, at *1
17   (N.D. Cal. Feb. 18, 2016)); Dunn v. Hatch, No. 1:15-CV-479-BLW, 2018 WL 2337289,
18   at *3 (D. Idaho May 23, 2018), aff’d, 792 Fed. App’x 449 (9th Cir. Nov. 21, 2019);
19   Jacobs Silver K Farms, Inc. v. Taylor Produce, LLC, No. 4:13-CV-535-BLW, 2017 WL
20   4226402, at *1 (D. Idaho Sept. 22, 2017); Watters v. Otter, No. 1:12-CV-76-BLW, 2015
21   WL 848303, at *2 (D. Idaho Feb. 26, 2015). Defendant states that a separate judgment is
22   necessary to collect the fee award in Liechtenstein, and while it is possible that Italian
23   courts may recognize the Court’s order awarding fees, a separate final judgment clearly
24   would be recognized. Doc. 56 at 3 (citations omitted).
25   ///
26   ///
27
28          1
              This amount included $102,729.00 for attorneys’ fees, $6,500.00 for expert
     witness fees, and $10,231.50 for translation costs. Id.

                                                 -2-
      Case 2:18-cv-01263-DGC Document 57 Filed 07/23/20 Page 3 of 3



 1         The Court finds good cause for a separate judgment and no just reason for delaying
 2   its entry. See Fed. R. Civ. P. 54(b). The Court accordingly will grant Defendant’s motion.
 3   Doc. 56.
 4         IT IS ORDERED:
 5         1.     Defendant’s motion to enter separate judgment for the award of attorneys’
 6   fees and costs (Doc. 56) is granted.
 7         2.     The Clerk is directed to enter a separate and final judgment in favor of
 8   Defendant and Counterclaimant Gallerie degli Uffizi and against Plaintiff and
 9   Counterdefendant BoxNic Anstalt in the amount of $119,460.50, plus applicable interest.
10         Dated this 23rd day of July, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
